DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 04/02/2021 has been entered.  Claims 1-9 and 11-21 are pending in the application.

Specification
The disclosure is objected to because of the following informalities: the specification mentions that there is a mechanism/structure/means that causes the gas in the activation chamber to be to be absorbed back into the media in the activation chamber after the fastener driving blade engages and drives the fastener but does not identify what specifically the mechanism/structure/means is.  Is all of the gas absorbed or is there some loss?  Also, the specification mentions the gas and the media are both environmental friendly and non-toxic but it is not clear if this is limited to any particular media and gas.   Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanism/structure/means that causes the gas in the activation chamber to be to be absorbed back into the media in the activation chamber after the fastener driving blade engages and drives the fastener must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the mechanism/structure/means that causes the gas in the activation chamber to be to be absorbed back into the media in the activation chamber after the fastener driving blade engages and drives the fastener.
Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the mechanism/structure/means that causes the gas in the activation chamber to be to be absorbed back into the media in the activation chamber after the fastener driving blade engages and drives the fastener.  It is not clear 
Since claims are rejected under 35 U.S.C § 112; it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions.  (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund et al. (US 20040182909 A1).
Regarding claims 1, 12-13, 16, and 21, Lund et al. discloses a powered fastener driving tool (150) comprising: a housing [0028, fig. 8); 
a piston chamber in the housing and a piston disposed in the piston chamber ([0028], fig. 8); 
a degassing power assembly (10) in the housing and including: (i) a gas release mechanism (22/24), and (ii) an activation chamber (32b) in or adjacent to the housing; and a fastener driving blade connected to the piston and configured to engage and drive a fastener upon the gas release mechanism causing a degassing of gas (hydrogen) from a highly saturated media (water) in the activation chamber (32b), and such that the gas actuates the piston directly to drive the fastener driving blade without the gas combusting, and (b) cause the released gas in the activation chamber to be a absorbed back into the media in the activation chamber after the fastener driving blade engages and drives the fastener (at least some amount of gas not released will be absorbed back into the media/water [0013-0014, 0028-0029]).
Regarding claims 2 and 17, Lund et al. discloses the gas release mechanism includes one of a heat release mechanism (152) and/or a mechanical release mechanism [0028].
Regarding claims 3, Lund et al. discloses the gas release mechanism includes a battery and one of a spark plug (138), glow plug, and a resistance wire [0025].
Regarding claims 4-6 and 18-19, Lund et al. discloses the gas is selected from the group consisting of: (a) carbon dioxide; (b) nitrogen oxide; (c) ammonia; and (d) nitrogen, wherein the media is one of a liquid and a colloid, wherein the media is a liquid selected from the group consisting of: water, a mineral oil, a transformer oil, a glycerol, and a xylene [0013-0014, 0020-0029].
Regarding claims 7-8 and 20, Lund et al. discloses the media is a solid, wherein the media is a solid selected from the group consisting of: carbonates, nitrates, azides, and ammonia based salts [0013-0014, 0020-0029].
Regarding claims 9, 11, and 14-15, Lund et al. discloses the gas release mechanism is configured to allow the rapid absorption of a/the gas back into the media in the activation chamber, wherein the degassing process is reversible into a gas absorption process wherein the media is .

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mechanism/structure/means that causes the gas in the activation chamber to be to be absorbed back into the media in the activation chamber after the fastener driving blade engages and drives the fastener) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections above with respect to the confusion of how the gas is being absorbed back into the media.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731